internal_revenue_service number release date index number ---------------------- ------------- --------------------------------------------------------- ---------------------- ------------------------------ - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-154139-04 date date -------------------------------------------------------- ------------------------------------ ---------------- ------------------- ------- -------------------- legend the association the city date x date y year z state a dear ----------------- this is in reply to your date request for a ruling that the association is not an instrumentality of the city for purposes of sec_3121 of the internal_revenue_code the code sec_3121 of the code excepts from employment service performed in the employ of inter alia any wholly owned instrumentality of any one or more states or political subdivisions thereof with exceptions not applicable here facts according to the information submitted the association is responsible for the administration of several museums located in the city in a date y letter_ruling the association was deemed to be an instrumentality of the city in its present request for a ruling that it is not an instrumentality of the city the association has drawn our attention to changes that have been made with respect to the association’s operations and functions since the date y letter was issued prior to date x the association was responsible for the administration both of the museums mentioned previously as well as of all the public libraries in the city as of date x however the city has assumed control and administration of all of the libraries formerly administered by the association while the association now operates museums only the association has received a governmental function plr-154139-04 letter from the internal_revenue_service indicating that it is exempt from income_tax under sec_501 of the code law code sec_3101 imposes a tax on employees for old age survivors and disability insurance ie the social_security_tax on the income of every individual received by such individual with respect to employment code sec_3111 imposes the social_security_tax on employers calculated as a percentage of wages with respect to employment subject_to certain exceptions not applicable in this case code sec_3121 provides that the definition of employment includes service in the employ of a state or any political_subdivision thereof or of any instrumentality of the foregoing by an individual who is not a member of a retirement_system of such state the following six factors are applied to the relevant facts and circumstances in order to determine whether an organization is a wholly owned instrumentality of a political_subdivision or a state whether the organization is used for a governmental purpose and performs a whether the performance of the organization’s function is on behalf of one or whether there are any private interests involved or whether the states or political whether control or supervision of the organization is vested in public authority or whether express or implied statutory or other authority is necessary or exists for f the organization’s degree of financial autonomy and the source of its operating revrul_57_128 1957_1_cb_311 analysis in light of the foregoing factors we conclude that the association is not a wholly owned instrumentality of the city this conclusion is based on the following analysis of the facts as submitted by the association whether the organization is used for a governmental purpose and the association’s only business is the operation of several museums in the city the association was originally created by statute in year z for the purpose of establishing and maintaining a social library and a museum of natural history and art and for the subdivisions involved have the powers and interests of an owner the creation or use of the organization and performs a governmental function more states or political subdivisions authorities expenses of one or more states or political subdivisions plr-154139-04 diffusion of knowledge and the promotion of intellectual improvement in the city factor is indeterminate in the present case since the operation of museums has traditionally been performed by both governmental organizations and private entities and is not necessarily characteristic of either one or the other whether the performance of the organization’s function is on behalf the association has entered into a museum services agreement with the city under this agreement the association promises to provide museum services on certain terms to the city’s residents and visitors in exchange for the city’s providing a certain amount of funding to the association this agreement requires the association to maintain certain hours of operation at its museums it also obligates the association to meet certain requirements of furnishing and paying utilities maintenance and insurance the existence of the agreement tends to support a finding that the association is performing its function on behalf of the city the context of the transaction however suggests otherwise the association has separated from the city due to the city’s budget shortfalls the agreement is necessary to provide structure for the new arrangement most of the association’s obligations under the agreement reflect the association’s assumption of responsibilities that have arisen as a consequence of its operating independently of the city thus the agreement supports a finding that the association is not an instrumentality of the city the association’s function-the operation of museums-is performed by a professional museum administrator on behalf of its board_of trustees the museum administrator answers to the chairman of the board_of trustees the board_of trustees is self- perpetuating and made up of private citizens under the association’s bylaws the board_of trustees is obligated to uphold the broad scope of the purpose of the association as stated in the association’s act of incorporation as amended the association’s original act of incorporation states that the association holds its property in trust for all the uses and purposes proper and appropriate for a public and social library and museum the same to be used and enjoyed by the inhabitants of the city on balance it seems the association’s function is not performed on behalf of the city but rather for the benefit of the residents and visitors of the city the fact that the city does not have the power to appoint a member to the association’s board further suggests that the association does not perform services on behalf of the city whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner the city does not have the powers and interests of an owner the association operates as a state a non-stock corporation the owners of a non-stock corporation are its members the association’s members are known as corporators and are responsible for electing members of the board_of trustees the corporators are public authority or authorities plr-154139-04 elected at the annual meeting of the corporation upon recommendation to the nominating committee and election by corporators the corporators are not city officials and the city has no proprietary interest in the association as discussed above the association holds its property in trust for the use and enjoyment of the residents of the city if the association’s operations were terminated the city would have no claim to its assets upon dissolution the corporators and board_of trustees would direct the association’s assets to another organization whether control or supervision of the organization is vested in no public authority is charged with the supervision of the museum functions the association is controlled by the board_of trustees the museum director and its various individual directors the museum administrator is responsible for the museum operations and answers to the chairman of the board_of trustees the board_of trustees does not include any municipal officers acting as agents of the city the association is governed by individuals who are independent of the city the agreement does impose a series of obligations on the association however these obligations are the ordinary responsibilities of an independent organization and reflect the association’s change in status from an instrumentality of the city to an independent organization thus the terms of the agreement do not provide the city with control or supervision of the association whether express or implied statutory or other authority is the association was created by statute in year z and its charter has been modified by acts of the legislature since its incorporation these legislative actions have been for the purpose of facilitating the association’s operations and not for the purpose of governing those operations the statutory authority contemplated by factor five of revrul_57_128 supra is not present in the instant case thus factor five suggests that the association is not an instrumentality of the city the organization’s degree of financial autonomy and the source of the association is relatively financially autonomous the association estimates that for this year twenty percent of its budget comes from the city while this represents a significant amount of the association’s budget a governmental unit’s providing support to a private organization does not render that organization an instrumentality for the foregoing reasons we conclude that the association is not an instrumentality for purposes of exempting it from social_security_tax under sec_3121 the above necessary or exists for the creation or use of the organization its operating_expenses plr-154139-04 analysis is based on the assumption that the association’s employees are not covered by a sec_218 agreement this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination lynne a camillo chief employment_tax branch associate chief_counsel division counsel tax exempt government entities sincerely
